                9:20-cv-02096-CMC                 Date Filed 11/16/20        Entry Number 23           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                   Vincent Jerode Beaton,                              )
                           Petitioner                                  )
                         v.                                            )    Civil Action No.      9:20-2096-CMC
         Warden of Lee Correctional Institution,                       )
                          Respondent                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of         %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: Petitioner,Vincent Jerode Beaton, shall take nothing of Respondent, Warden of Lee Correctional Institution,
as to the petition filed pursuant to 28 U.S.C. § 2254 and the petition is dismissed without prejudice and without
requiring Respondent to file a return. A certificate of appealability is denied.


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Cameron McGowan Currie , United States District Judge, presiding. The Court having
adopted the Report and Recommendation set forth by the Honorable Molly H. Cherry, United States Magistrate Judge.


Date: November 16, 2020                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                            s/C. Pegram-Conner
                                                                                       Signature of Clerk or Deputy Clerk
